Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1 and 4 are amended. Claims 1, 4-11 and 13 are pending.

Response to Arguments
Applicant’s arguments, filed on 8/24/2022, with regards to claim 1 have been fully considered but they are not persuasive. The applicant asserts that the combination of Park, Lee and Sadiq does not teach or suggest: “a second common control channel transmitted on the at least one sub-band other than anchor sub- bands; wherein a synchronization signal block in the anchor sub-band is quasi co-located with a reference signal Z of the second common control channel”.  Examiner respectfully disagrees.

	The combination of Park, Lee and Sadiq, specifically Park teaches he BS configures a first band as a primary band and configures other bands as secondary bands to the terminal. This implies transmitting the configuration to the terminal on which the terminal operates (See Park; Par. [69], [236]-[238]). The terminal may receive the downlink control signal from the base station through the first band, and receive data and/or downlink control signal transmitted from the base station through the second band. The terminal may receive the downlink control signal from the base station in an n +3th slot through the first band, and receive the downlink control signal of the second band according to the indication of the downlink control signal. Specifically, based on at least one information of the band index included in the downlink control signal and the downlink control channel resource location, the terminal may monitor the downlink control channel of the second band by switching a band [Therefore, multiple bands are configured, at least one of the bands is configured as a primary [Anchor] band and the rest are secondary bands. DL controls signals are received through the primary band and though at least one of the secondary bands]. (See Park; Par. [145]-[148], [226] and Fig. 48 & 11)

	On the other hand, Lee discloses that the D-subbands in the same set may have the same time location. One of the D-subbands may be defined as a primary D-subband which may carry a primary synchronization signal (PSS) /secondary synchronization signal (SSS) and a physical broadcast channel (PBCH). The primary D -subband may be considered as common D -subband so that all reduced BW WTRUs may be configured at least in a subset of subframes and/or radio frames. A WTRU in an RRC connected mode may be configured to receive DL signals in a primary D -subband and one or more secondary D-subbands, while a WTRU in an RRC idle mode may receive DL signal in the primary D -subband only. [Therefore, the secondary sub-band (Second common control) is used for transmitting DL signals; including a demodulation reference signal (DM-RS)] (See Park; Par. [116]-[119])

	Finally, Sadiq teaches communications system 200 that may enable techniques for the transmission and reception of RSs on sets of beams that are associated with beams used for the transmission and reception of SSs. For example, an association between a set of transmit beams 205 for RSs and a respective set of transmit beams 205 for SSs may correspond to the same or similar transmit beam(s) 205, or may correspond to a QCL relationship between antenna ports used for the transmission of SSs and RSs. If a first signal is transmitted utilizing a first antenna port that is QCL with a second antenna port that is utilized to transmit a second signal, then the first signal and the second signal may be communicated via the same transmit beam 205 and receive beam 215. [Therefore, first and second SS blocks are transmitted using respective SS beams, and PDCCHs  (and a DMRS of the PDCCHs) [First and second control channels] are transmitted using associated beams, where the first SS block and the DMRS of the PDCCH  are transmitted using QCL beams and the second SS block  and the DMRS of the PDCCH  are transmitted using QCL beams] (See Sadiq; Par. [60],  [73]-[74])

Therefore, and for the reasons set above,  the combination of Park, Lee and Sadiq teaches the claimed invention.  The rejection of claims 1, 4-11 and 13 is sustained.


Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

4.	Claims 1, 5, 6-9, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (EP 3520525 A1; PG Pub. No 2018/0124687 A1 is used for citation) in view of Lee et al. (US. Pub. No. 2018/0076924 A1) and further in view of Sadiq et al (US. Pub. No. 2018/0205585 A1).
Regarding claim 1, Park discloses a partial bandwidth radio transmission method (See Abstract, Fig. 2 of Park for a reference to configuring multiple sub-bands; each sub-band being a part of a bandwidth), comprising:
configuring a first common control channel transmitted on an anchor sub-band (See Par. [93], [145], [148] and Fig. 4B & 11 of Park for a reference to a BS configures a first sub-band as a primary sub-band for the purpose of serving cell measurements. The terminal receives a DL control signal through the first (P-Band) sub-band); 
configuring at least one sub-band other than anchor sub-bands (See Par. [93], [145], [148] and Fig. 4B & 11 of Park for a reference to a secondary sub-band that is different from the primary sub-band that is selected by the BS according to the configuration through the primary Sub-band), and a second common control channel transmitted on the at least one sub-band (See Par. [93], [145], [148] and Fig. 4B & 11 of Park for a reference to the terminal receiving a downlink control signal of the secondary sub-band);
scheduling at least one partial bandwidth User Equipment (UE) to the at least one sub-band (See Par. [145], [236]-[237] and Fig. 4B of Park for a reference to the terminal is scheduled for the secondary sub-band by setting an RS resource for transmitting a reference signal), and transmitting configuration of the second common control channel and the at least one sub-band to the at least one partial bandwidth UE (See Par. [69], [236]-[237] of Park for a reference to receiving a configuration message (RRC) from the BS by the terminal to configure the secondary sub-band for transmitting a reference signal); and
Park does not explicitly disclose transmitting the second common control channel in the at least one sub-band, wherein a synchronization signal block in the anchor sub-band quasi co-located with a reference signal Z of the second common control channel.
However, Lee discloses transmitting the second common control channel in the at least one sub-band (See Par. [117] of Lee for a reference to the secondary sub-band is used for transmitting DL signals; including a demodulation reference signal (DM-RS)).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Park. The motivation for combination would be to improve the system’s performance and bandwidth utilization by enabling multiple wireless users to access the content through the sharing of system resources, including wireless bandwidth. (Lee; Par. [31])
The combination of Park and Lee does not explicitly disclose wherein a synchronization signal block in the anchor sub-band quasi co-located with a reference signal Z of the second common control channel.
However, Sadiq discloses wherein a synchronization signal block in the anchor sub-band quasi co-located with a reference signal Z of the second common control channel (See Par. [60], [73]-[74] of Sadiq for a reference to first and second SS blocks are transmitted using respective SS beams, and PDCCHs  (and a DMRS of the PDCCHs) [First and second control channels] are transmitted using associated beams, where the first SS block and the DMRS of the PDCCH  are transmitted using QCL beams and the second SS block  and the DMRS of the PDCCH  are transmitted using QCL beams). 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Sadiq, Lee and Park. The motivation for combination would be to improve the systems performance, by reducing complexity, latency, and power consumption at the UE. (Sadiq; Par. [61]-[62])

Regarding claim 5, the combination of Park, Lee and Sadiq, specifically Park discloses wherein transmitting configuration of the second common control channel to the at least one partial bandwidth UE comprises:
indicating a time domain position or a frequency domain position of the second common control channel via a Radio Resource Control (RRC) signaling, a Media Access Control (MAC) control entity or downlink control information (See Par. [81], [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).

Regarding claim 6, the combination of Park, Lee and Sadiq, specifically Park discloses wherein transmitting configuration of the second common control channel to the at least one partial bandwidth UE comprises:
indicating a time domain position or a frequency domain position of the second common control channel via an RRC signaling, a MAC control entity or downlink control information (See Par. [81], [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).

Regarding claim 7, the combination of Park, Lee and Sadiq, specifically Park discloses wherein indicating a time domain position of the second common control channel via an RRC signaling, a MAC control entity or downlink control information comprises:
obtaining a period of a burst set of the synchronization signal block in the anchor sub-band (See Par. [146]-[147] of Park for a reference to the time resource location (including start location and interval (TX duration)) is set for the terminal based on the DL control signal received from the BS in the first (primary) sub-band); and
determining a transmission period of the second common control channel to be K times of the period of the burst set of the synchronization signal block in the anchor sub-band, wherein K is greater than or equal to 1 (See Par. [76], [90], [147] of Park for a reference to the location and range of the secondary sub-band may be defined by the frequency offset, bandwidth, and TX duration at which configured by the synchronization signal).

Regarding claim 8, the combination of Park, Lee and Sadiq, specifically Park discloses wherein indicating a time domain position of the second common control channel via an RRC signaling, a MAC control entity or downlink control information comprises:
obtaining a transmission period of the first common control channel (See Par. [146]-[147] of Park for a reference to that in an RRC message, the BS transmits the configuration information of the first control channel, included in the SS to the terminal); and determining a transmission period of the second common control channel to be L times of the transmission period of the first common control channel, wherein L is greater than or equal to 1 (See Par.  [90], [236]-[237] and Fig. 15 of Park for a reference to that based on the transmission duration configuration received from the BS, the transmission duration of the reference signal is determined (Fig. 15; 1540)).

Regarding claim 9, the combination of Park, Lee and Sadiq, specifically Park discloses wherein transmitting configuration of the second common control channel to the at least one partial bandwidth UE comprises:
obtaining the reference signal Y (See Par. [270] of Park for a reference to receiving a synchronization signal and a PBCH to determine an RS location according to BW capability of the terminal); and
configuring the reference signal Z to have a same pattern as the reference signal Y (See Par. [146]-[147] of Park for a reference to the time resource location (including start location and interval (TX duration)) is set for the terminal based on the DL control signal received from the BS in the first (primary) sub-band).

Regarding claim 11, the combination of Park, Lee and Sadiq, specifically Park discloses wherein transmitting configuration of the at least one sub-band to the at least one partial bandwidth UE comprises:
indicating a frequency domain position, a numerology and a time slot structure of the at least one sub-band (See Par. [81] of Park for a reference to configuration information includes frequency location, the numerology and the RE structure of the configured sub-bands) via an RRC signaling, a MAC control entity or downlink control information (See Par. [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).

Regarding claim 13, the combination of Park, Lee and Sadiq, specifically Park discloses wherein transmitting configuration of the at least one sub-band to the at least one partial bandwidth UE comprises:
indicating a frequency domain position, a numerology and a time slot structure of the at least one sub-band (See Par. [81] of Park for a reference to configuration information includes frequency location, the numerology and the RE structure of the configured sub-bands) via an RRC signaling, a MAC control entity or downlink control information (See Par. [93] of Park for a reference to the frequency domain location of the P-Band and the S-band are configured through an RRC message, the MAC CE or the DCI).
                         
5.	Claims 4 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Lee et al. in view of Sadiq et al and further in view of Yi et al. (US. Pub. No. 2019/0103931 A1).
Regarding claim 4, Park does not explicitly disclose  wherein a number of an antenna port of the synchronization signal in the synchronization signal block is obtained; and a number of an antenna port of the reference signal Z of the second common control channel is configured to be the same as the number of the antenna port of the synchronization signal in the synchronization signal block.
However, Lee discloses wherein a number of an antenna port of the synchronization signal in the synchronization signal block is obtained (See Par. [118]-[119] of Lee for a reference to the primary sub-band is used to receive DL signals; including a synchronization signal (PSS/SSS) and/or broadcast channel (PBCH). Configuration received in the SS includes the number of antenna ports to transmit the SS).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee and Park. The motivation for combination would be to improve the system’s performance and bandwidth utilization by enabling multiple wireless users to access the content through the sharing of system resources, including wireless bandwidth. (Lee; Par. [31])
the combination of Park, Lee and Sadiq does not explicitly disclose a number of an antenna port of the reference signal Z of the second common control channel is configured to be the same as the number of the antenna port of the synchronization signal in the synchronization signal block.
However, Yi discloses a number of an antenna port of the reference signal Z of the second common control channel is configured to be the same as the number of the antenna port of the synchronization signal in the synchronization signal block (See Par. [210], [228] of Yi for a reference to that when the SS and the RS shares the same beam, though the ports used for each signal are different, but the QCL (Quasi co-location) between the SS signal and the RS signal may be assumed over the same OFDM symbol).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Yi, Sadiq, Lee and Park. The motivation for combination would be to reduce user and provider costs, improve service quality, and expand and improve coverage and system capacity. (Yi; Par. [3])

Regarding claim 10, the combination of Park, Lee, Sadiq and Yi, specifically Park discloses wherein transmitting configuration of the second common control channel to the at least one partial bandwidth UE comprises:
obtaining the reference signal Y (See Par. [270] of Park for a reference to receiving a synchronization signal and a PBCH to determine an RS location according to BW capability of the terminal); and configuring the reference signal Z to have a same pattern as the reference signal Y (See Par. [146]-[147] of Park for a reference to the time resource location (including start location and interval (TX duration)) is set for the terminal based on the DL control signal received from the BS in the first (primary) sub-band).

Conclusion
6. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Liu et al. (US. Pub. No. 2019/0335443 A1) discloses a method for resolving a channel estimation issue during blind detection for the control channel. 
John Wilson et al. (US. Pub. No. 2018/0220398 A1) discloses a method for radio link monitoring.
Ng et al. (US. Pub. No. 2018/0219606 A1) discloses beam management of downlink data and control channel for 5G next radio.

7.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

8.	Any inquiry concerning this communication from the examiner should be directed to RASHA FAYED whose telephone number is (571) 270-3804. The examiner can normally be reached on M-F 8:00AM-4:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the supervisory Examiner, Un Cho can be reached on (571)272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.K.F/Examiner, Art Unit 2413
/UN C CHO/Supervisory Patent Examiner, Art Unit 2413